Citation Nr: 1628791	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and pulmonary emphysema, and to include as due to exposure to herbicides and exposure to environmental hazards.


REPRESENTATION

Veteran represented by:	Randall D. Fielstra, Attorney


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION


The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran filed a notice of disagreement (NOD) in February 2009, and a statement of the case (SOC) was issued in February 2010.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in April 2010.

As indicated on the title page, the claim at issue has been recharacterized in order to more accurately reflect the various theories of entitlement that the Veteran is seeking.  In his April 2010 substantive appeal, the Veteran proposed an alternative to his theory of herbicide exposure.  Specifically, the Veteran indicated that his exposure to environmental hazards, including "smoke, dust and fumes from multiple explosion fires" may be related to his current respiratory disorders.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

On his substantive appeal, filed in April 2010, the Veteran requested a videoconference hearing before the Board.  November 2012 correspondence was mailed to the Veteran to notify him of a scheduled hearing, but this notification was marked as "undeliverable" and returned to sender in December 2012.  The Veteran's case file reflects that he was a "no show" for the January 11, 2013 videoconference hearing.  A withdrawal of the hearing request is not found in the record.  In addition, the record reflects that contemporaneous December 2012 correspondence from the Board was also returned to sender as it was sent to the same address as the address indicated on the undelivered November 2012 hearing notification.  See December 2012 Board correspondence.  A handwritten notation on a March 2013 VA memorandum indicates that the previously undeliverable December 2012 Board correspondence was "sent to updated address 4-8-13."  See March 2013 VA memorandum.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  

The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  In the instant case, the record tends to support the notion that notification of the hearing was sent to a lapsed address, in light of other mail sent to that same address contemporaneously was also returned as undeliverable.  Moreover, there is no indication in the record that the Veteran intended to withdraw his hearing request.  Therefore, the Board finds that the matter should be remanded to the RO in order to afford the Veteran a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:


The RO should arrange for the Veteran to be scheduled for a videoconference hearing before a Veterans Law Judge the next available opportunity.  The Veteran must be timely notified of the hearing at his current address.  Thereafter, the case should be processed in accordance with established appellate practices.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

